Title: To George Washington from Major General Charles Lee, 30 May 1778
From: Lee, Charles
To: Washington, George


                    
                        Sir
                        Camp [Valley Forge] May the 30th 1778
                    
                    I observ’d before to your Excellency that the merit and strong recommendations of sevral of the Foreign Gentlemen now Candidates for commissions in the American Service, but above all a deference and respect for a Court and Nation for the generous part They have ⟨mutilated⟩ted renders it incumbent on the Congress to make ⟨fav⟩ourable satisfactory provision particularly for the French—on the other hand the unreasonable pretentions of not a few of these Gentlemen, and the zeal firmness and military deserts of the American English and Irish Officers who have servd faithfully and well from the commencement of the War, prompts the necessity of observing caution discernment and moderation in making provision for the Foreigners—it woud at the same time be not a little serviceable to the Gentlemen of the Congress if some means coud be devisd of putting an end to that state of persecution which They are under from the perpetual solicitations and unfounded claims of numerous Candidates—having mentiond to the Marquis the necessity of something being done which woud be at the same time advantageous to the Continent and satisfactory to his Countrymen He sent me the inclosd opinion—I sincerely concur with him in the perswasion that The French and Deserters in a Body by themselves will not only be infinitely more serviceable, but that their being  sufferd to remain intermixd in the American Regiments particularly those purely American will have most pernicious effects—They will debase the mens morals not only as Soldiers but Citizens. As They are usd to Officers of air and manners widely different from the American Officers. They will despise or affect to despise ’em, and likewise shew their contempt, which will have a dangerous influence on the minds of the American Soldiers in short They will prevent or subvert order and discipline and communicate a variety of vices with which The Americans have been hitherto unacquainted—upon the whole I am myself fully convincd not only that it woud be prudent but that it is absolutely necessary to form the French and German Deserters in distinct Corps—I wish, with the Marquis that Monsr Armand may not only have leave to enlist French and Deserters but that He may have authority to take all those out of the ranks of the N. England Regiments who have been in⟨mutilated⟩ to general Orders—of two Corps ⟨consisting⟩ of four Companies each were formd the Mar⟨quis⟩ (who is a much better judge of their particular merits) is of opinion that all those who have solid titles might be provided for, no injustice done to the Natives English and Irish and the Congress freed from persecution. I am, Sir, Your Excellencys most Obedt humble Servt
                    
                        Charles Lee
                    
                